DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 17, and 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Stafford et al. (U.S. 20160017612).
In re Claims 1, 2,  and 8, Stafford teaches a lap or panel siding system, comprising: a pair of lap or panel siding pieces (110,120), each piece comprising an outer face, an inner face, a first end and a second end, wherein the first end of one piece is configured to meet with and form a shiplap joint with the second end of the other piece; wherein the first end of each piece comprises an over-lap shiplap joint element with an inner face, and the second end of each piece comprises an under-lap shiplap joint element with an inner face, wherein the over-lap element overlaps in whole or in part the corresponding under-lap element when forming the shiplap joint; wherein the over-lap element and the under-lap element each comprise a corresponding self-indexing stop(114A,114B,124A.124B)   disposed on the inner face of each, configured to position the respective ends at a pre-determined spacing distance when forming the shiplap joint.  Figures 2 and 3 show gaps around the structure of the stop including a first gap between the edges of the outer faces of the panels.  Stafford refers to the self-indexing stops as interlocks.  An interlock refers to fitting together in an engaging contact.  Therefore, mutual contact between the self-indexing stops would be obvious to one of ordinary skill in the art at the time of filing in order to establish the interlocking connection between the panels. The examiner notes that the thickness of the overlap and underlap elements have not been defined.  The overlap and underlap elements appear to have equal vertical and horizontal dimensions, either of which could be considered thickness.  The stop extends at least partially across the full width of the inner face.  (Figures 1-11, Annotated Figure, Paragraphs 00030029-0030)


    PNG
    media_image1.png
    532
    709
    media_image1.png
    Greyscale
 
In re Claims 5, 6, 17, and 18, Stafford teaches the self-indexing stop comprises a face or edge orthogonal to the inner face of the respective element.  Stafford teaches the self-indexing stop comprises a face or edge forming a reverse angle with respect to the inner face of the respective element.  (Figures 2 and 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 12, 14, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (U.S. 20160017612).
In re Claims 3, 4, 15, and 16, Stafford has been previously discussed but does not specifically teach that the overlap elements are either thicker or thinner than the underlap elements.  However, changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  It would therefore be obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the overlap element to be thicker or thinner.  A thicker or thinner horizontal dimension would allow for an adjustment in the relative spacing of the panels, which give added flexibility in how to distribute the panels over the wall or floor being covered.  A thicker or thinner vertical dimension would allow for either a more durable exterior lap surface or a stronger underlying support surface at the shiplap joint.

In re Claim 7 and 19, Stafford has been previously disclosed but does not specifically teach a stop that extends across the full width of the inner face of the overlap and under lap elements.  However this would be an obvious modification to one of ordinary skill in the arts at the time of filing.  As was noted, Stafford at the very least teaches a stop that extends partially across the width as this is a 3 dimensional object.  Enlarging it to extend across the entire width would be obvious since changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  A stop that extends across the entire width would assure a stronger and more uniform connection across the entire joint.
In re Claims 12 and 14, Stafford teaches providing a pair of lap or panel siding pieces as set forth in claim 1, each pair comprising a first siding piece (110) and a second siding piece (120), each piece comprising an outer face, an inner face, a first end and a second end, the first end comprising an over-lap shiplap joint element with an inner face and a first self-indexing stop thereon, and the second end comprising an under-lap shiplap joint element with an inner face and a second self-indexing stop thereon, wherein the over-lap shiplap joint element overlaps in whole or in part the corresponding under-lap shiplap joint element when forming a shiplap joint; affixing the first siding piece (110) to a structure (floor or wall) so that the second end of the first siding piece is exposed and  placing the second siding piece (120) adjacent to the first siding piece so that the first end of the second siding piece overlaps the second end of the first siding piece.  The second siding piece is affixed to the first siding piece and to the structure.  The overlap and underlap elements appear to have equal vertical and horizontal dimensions, either of which could be considered thickness.  (Figures 1-11, Annotated Figure).  The examiner has noted that there are gaps around the stops at either ends of both panels including a gap between the edge of the outer faces of the pair of lap panels.  These gaps are capable of the intended use of allowing for lateral expansion and contraction of the panel ends.  The gaps around the stops certainly allow a second panel to slide both toward the center of the first siding and then away from the first siding so that the stops at either end of the first and second panels contact each other.  The examiner further notes, that it is well known in the construction art to make initial and then final adjustments to the positioning of a building element to during assembly when one panel is first joined to another and then finalized to assure a proper optimal fit.  Therefore, a backward and forward shifting/sliding/wiggling of the panel to assure proper positioning would be obvious to one of ordinary skill in the art at the time of the filing of the invention.  
In re Claim 20, Stafford has been previously disclosed.  Stafford teaches a second gap between the edges of said inner faces of the pair of lap or panel siding pieces.  (Figures 1-11, Annotated Figure)  
Stafford does not specifically teach that the second gap is at least 3/16”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the second gap to be at least 3/16” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art at the time of filing.  In re Aller, 105 USPQ 233.  Such a gap size would aid in positioning the panel in order to assure a proper fit.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (U.S. 20160017612) in view of Pien (U.S. 8268110).
In re Claims 9 and 10m Stafford has been previously discussed but does not teach a first of a second groove extending across the inner face of the under lap element.  
Pien teaches a ship lap connection with stop elements (407,409,413) with first of a second grooves (406a,b anf412a,b) extending across the inner face of the overlap and under lap elements.  These ship lap connections are reinforced with glue and the grooves aid in dispersing/draining excess glue across the joint.(Figures 7-10)
It would be an obvious modification to one of ordinary skill in the arts at the time of filing to incorporate the groove in the underlap element taught by Pien into the panels disclosed by Stafford.  Using glue and these channels would assure for a cleaner and more durable connection as the shiplap joint
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (U.S. 20160017612) in view of Rose et al. (U.S. 9,988,821)
In re Claim 11, Stafford has been previously discussed but does not teach a beveled out face to each panel at the ship lap.
Rose teaches panels (10,100) which beveled edges (28) at the outer faces located at the joint. (Figures 1,2)
It would be an obvious modification to one of ordinary skill in the arts at the time of filing to incorporate the beveled edges in the outer faces taught by Rose into the panels disclosed by Stafford for aesthetic reasons.

Response to Arguments

Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. The applicant argues that the Stafford reference does not teach first and second gaps between the panel/siding edges, since Stafford is designed to prevent motion at the ends of the siding panels.  However, clearly, Figures 2 and 3 teach gaps that would allow for some shifting and movement of the panels as they are being fitted together.  Figures 7-9 show connections between panels where there are no gaps which clearly contrast with the clearly visible gaps shown in Figures 2 and 3.  Further, as was stated, it is well known in the construction art to make initial and then final adjustments to the positioning of a building element to during assembly when one panel is first joined to another and then finalized to assure a proper optimal fit.  Therefore, a backward and forward shifting/sliding/wiggling of the panel to assure proper positioning would be obvious to one of ordinary skill in the art at the time of the filing of the invention.  



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633